Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/26/2021 has been entered.
Status of claims
Claims 1-6 and 8 have been amended; Claims 1-8 remain for examination, wherein claim 1 is an independent claim.

Previous Rejections/Objections
Previous rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Shimada et al (US-PG-pub 2017/0089228 A1, thereafter PG’228) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 7/9/2021.
Previous rejection of claims 4-8 under 35 U.S.C. 103 as being unpatentable over PG’228 in view of Qiao et al (US 6,702,905 B1, listed in IDS filed on 5/6/2020, thereafter US’905) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 7/9/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US 5,674,449, thereafter US’449).
Regarding claims 1-3, US’449 teaches an iron base alloys for internal combustion engine valve seat inserts (Title and Col.2, lns.16-28 of US’449) by casting (claim 3 and Col.1, lns.64-67 of US’449), which reads on the claimed cast valve seat insert for use in an internal combustion engine as recited in the instant claims. The comparison of the composition ranges between the alloy of US’449 (Table on Col.1, Col.2, ln.36 to Col.3, ln.67, and examples of US’449) and those of the instant claims is listed in the following table. All of the composition ranges taught by US’449 are close or overlap the composition ranges of the instant claims, which is a prima facie case of obviousness. SEE MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was 

 Element
From instant Claims 1-3 (wt.%)
US’449 (wt%)
overlapping range
(wt%)
C
1 to 2 (cl.1)
1.3 to 1.6 (cl.2)
1.1 to 1.8 (cl.3)
1.0-2.8
1 to 2 (cl.1)
1.3 to 1.6 (cl.2)
1.1 to 1.8 (cl.3)
Mn
0.1 to 1 (cl.1)
0.2 to 0.8 (cl.2,3)
0-1.5
0.1 to 1 (cl.1)
0.2 to 0.8 (cl.2,3)
Si
0.1 to 2.5(cl.1)
0.5 to 1.5 (cl.2,3)
0-1.5
0.1 to 1.5(cl.1)
0.5 to 1.5 (cl.2,3)
Cr
13 to about 19 (cl.1-3)
3-16
13 to about 16 (cl.1-3)
Ni
Up to 8 (cl.1)
1 to 3 (cl.2)
1 to 2.5 (cl.3)
Up to 18
Up to 8 (cl.1)
1 to 3 (cl.2)
1 to 2.5 (cl.3)
V
0.8 to 5 (cl.1)
1 to 4.5 (cl.2,3)
1.0-8.0
1.0 to 5 (cl.1)
1 to 4.5 (cl.2,3)
Mo
13 to 19 (cl.1,3)
13 to 18.5 (cl.2)
0.0-14.0
13 to 14 (cl.1,3)
13 to 14 (cl.2)
W
Up to 0.15 (cl.1-3)
0-14
Up to 0.15 (cl.1-3)
Nb
1 to 4 (cl.1)
1.25 to 3.5 (cl.2,3)
0.5-5
1 to 4 (cl.1)
1.25 to 3.5 (cl.2,3)
Co
Up to 5.5 (cl.1)
Up to 3 (cl.2)
Up to 0.25 (cl.3)
0-12
Up to 5.5 (cl.1)
Up to 3 (cl.2)
Up to 0.25 (cl.3)
B
Up to 0.5 (cl.1)
0.05 to 0.3 (cl.2,3)
Including in other element:
Trace amount
0-trace amount (cl.1)
Close to 0.05 (cl.2,3)
N
Up to 0.5 (cl.1)
0.005 to t 0.5 (cl.2)
0.005 to 0.3 (cl.3)
Including in other element:
Trace amount
0-trace amount (cl.1)
Close to 0.005 (cl.2)
Close to 0.005 (cl.3)

Up to 1.5 (cl.1)
Up to 0.5 (cl.2)
Up to 0.3 (cl.3)
Trace amount
0- trace amount
S
Up to 0.3 (cl.1-3)
Trace amount
0-trace amount (cl.1-3)
P
Up to about 0.3 (cl.1-3)
Trace amount
0-trace amount (cl.1-3)
Total of Ta, Ti, Ha, and Zr
Up to about 5 (cl.1-3)
Trace amount
0-trace amount
Fe
About 50- about 70 + impurities (cl.1-3)
Balance 56-85.5
56- about 70 + impurities (cl.1-3)


Regarding claim 4, US’449 specify manufacturing the parts from such alloys by casting and machining (Col.4, lns.11-19 and claim 3).
Regarding claims 6-8, US’449 teaches an iron base alloys for internal combustion engine valve seat inserts (Title and Col.2, lns.16-28 of US’449) by casting (claim 3 and Col.1, lns.64-67 of US’449), which meets the claimed applications in the instant claims. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US’449 in view of Qiao et al (US 6,702,905 B1, listed in IDS filed on 5/6/2020, thereafter US’905).
Regarding claim 5, US’449 does not specify temperatures for hardening and tempering as claimed in the instant claim. US’905 teaches an iron based corrosion resistant and wear resistant alloy for valve seat insert for diesel engine application (Title, Fig.5, Col.1, lns.11-35, and abstract of US’905) with prima facie case of obviousness. SEE MPEP 2144.05 I. US’905 provides example to perform hardening at 1600oF for about 3 hrs., quenched in moving air and tempered at 1200oF for about 3.5 hrs. (Col.8, lns.1-19 of US’905), which are within the claimed temperature ranges in the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the proper temperatures for hardening and tempering as demonstrated by US’905 for the alloy of US’449 since both of US’905 and US’449 teach the same Fe based alloy for the valve seat insert for diesel engine application as claimed throughout the disclosed ranges.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-8 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-11 of copending application No. 15/679,651, updated as US 10,677,109 B2.  
Regarding instant claims 1-8, although the conflicting claims are not identical, they are not patentable distinct from each other since claims 1-11 of the copending application No. 15/679,651, updated as US 10,677,109 B2 teaches all of the essential alloy compositions with composition ranges overlapping the claimed composition ranges as recited in the instant claims. MPEP 2144 05 I. claims 1-11 of the copending application No. 15/679,651, updated as US 10,677,109 B2 provides manufacturing process with same essential process steps including casting and hardening as claimed in the instant claims for the same valve seat insert application as recited in the instant invention. Thus, no patentable distinction was found in the instant claims compared with claims 1-11 of the copending application No. 15/679,651, updated as US 10,677,109 B2.

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-8 have been considered but they are moot in view the new ground rejection as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JIE YANG/Primary Examiner, Art Unit 1734